DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fekih-Romdhane (US 2007/0245036).
In regards to claim 21, Fekih-Romdhane teaches a method, comprising:
transmitting, to a memory device, a command for an operation on a memory array of the memory device (“At step 206, one or more second commands may be received by the command decoder 102.”, paragraph 0025);
receiving, from the memory device in response to the command and based at least in part on a time window associated with the command, an indication that the command as received at the memory device is absent from a set of valid commands for the memory device (“At step 208, the command decoder may examine the history of the received one or more first commands. For example, signal indicating the history of the received one or more first commands may be issued by the command history circuitry 116 and received by the command decoder 102. At step 210, a determination may be made of whether the received one or more second commands and the history of the received one or more first commands indicates that the received one or more second commands are illegal commands.”, paragraph 0026; “For example, in some cases, if a read command is received by the memory device 100, it may be illegal to issue subsequent read commands to the memory device 100 within a set number of clock cycles (e.g., during the subsequent clock cycle, or during the subsequent two clock cycles).”, paragraph 0023);
processing a second command for the memory device based at least in part on the indication (“At step 208, the command decoder may examine the history of the received one or more first commands. For example, signal indicating the history of the received one or more first commands may be issued by the command history circuitry 116 and received by the command decoder 102. At step 210, a determination may be made of whether the received one or more second commands and the history of the 
transmitting, to the memory device, the second command (“At step 206, one or more second commands may be received by the command decoder 102.”, paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-12, 14, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fekih-Romdhane (US 2007/0245036) in view of Fandrich et al. (US 5,463,757).
In regards to claim 1, Fekih-Romdhane teaches a method, comprising:
receiving, at a memory device comprising a memory die, a command from a host device (“At step 206, one or more second commands may be received by the command decoder 102.”, paragraph 0025);
identifying a set of valid commands for a memory array of the memory die (“Also, in one embodiment, which commands (or sequences of commands) are legal may be 
determining that the command is absent from the set of valid commands based at least in part on evaluating the command and the set of valid commands (“At step 208, the command decoder may examine the history of the received one or more first commands. For example, signal indicating the history of the received one or more first commands may be issued by the command history circuitry 116 and received by the command decoder 102. At step 210, a determination may be made of whether the received one or more second commands and the history of the received one or more first commands indicates that the received one or more second commands are illegal commands.”, paragraph 0026); and
blocking, based at least in part on determining that the command is absent from the set of valid commands, the command from being decoded into an instruction and an address by a memory controller of the memory die (“If however, the determination is made that the one or more second commands are illegal commands, then the command decoder 102 may be prevented from issuing the decoded one or more second commands at step 214.”, paragraph 0028; “Thus, when the read block signal or write block signal is detected by the read command detect circuitry 402 or the write command detect circuitry 404, respectively, a received read command or a received 
Fekih-Romdhane fails to teach setting a mode register to a value based at least in part on determining that the command is absent from the set of valid commands.  Fandrich teaches setting a mode register to a value based at least in part on determining that the command is absent from the set of valid commands (“If an invalid command is received in the ERASE SETUP state, … The write state machine 9 sets an error bit in the status register 29.”, Col. 10, lines 31-40) in order to allow a user to determine its status (Col. 5, lines 39-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich to include setting a mode register to a value based at least in part on determining that the command is absent from the set of valid commands in order to allow a user to determine its status (id.).
In regards to claim 2, Fandrich further teaches switching from a first mode of operation of the memory device to a second mode of operation of the memory device based at least in part on setting the mode register to the value (“The write state machine 9 sets an error bit in the status register 29. Until this is done, the write state machine 9 sends back a !WDREADY signal, and the operation stays in the ERASE BOTCHED state. When the command error indication has been stored in the status register 29, the write state machine 9 returns a WDREADY signal, and the operation awaits the next command.”, Col. 10, lines 38-45).  Fekih-Romdhane further teaches switching based at least in part on a time window associated with the command (“For example, in some cases, if a read command is received by the memory device 100, it may be illegal to 
In regards to claim 3, Fandrich further teaches restricting access to at least one address of the memory array based at least in part on switching to the second mode of operation (“The write state machine 9 sets an error bit in the status register 29. Until this is done, the write state machine 9 sends back a !WDREADY signal, and the operation stays in the ERASE BOTCHED state. When the command error indication has been stored in the status register 29, the write state machine 9 returns a WDREADY signal, and the operation awaits the next command.”, Col. 10, lines 38-45).
In regards to claim 6, Fandrich further teaches receiving, from the host device while operating in the second mode, a command sequence for resetting the memory device to the first mode (“The write state machine 9 sets an error bit in the status register 29. Until this is done, the write state machine 9 sends back a !WDREADY signal, and the operation stays in the ERASE BOTCHED state. When the command error indication has been stored in the status register 29, the write state machine 9 returns a WDREADY signal, and the operation awaits the next command.”, Col. 10, lines 38-45; See also figure 4); and
switching the memory device from the second mode to the first mode based at least in part on receiving the command sequence (“The write state machine 9 sets an error bit in the status register 29. Until this is done, the write state machine 9 sends back a !WDREADY signal, and the operation stays in the ERASE BOTCHED state. When the command error indication has been stored in the status register 29, the write 
In regards to claim 8, Fekih-Romdhane further teaches that the set of valid commands is preconfigured in the memory device (“In one embodiment of the invention, the illegal command detect circuitry 122 may be additional logic (e.g., transistors, gates, or other circuitry) added to the command decoder 102 to receive signals (e.g., from the command history circuitry 116) indicating the history of previously received commands.”, paragraph 0049).
In regards to claim 10, Fekih-Romdhane further teaches that the command comprises the instruction (“As described in greater detail below, the command decoder 102 may receive command signals on a command bus and decode the command signals to identify received commands.”, paragraph 0021) and the address (“The column decoder 112 and the row decoder 114 may utilize the control signals in addition to an address supplied to the memory device 100 to access the memory array 106.”, paragraph 0022).
In regards to claim 11, Fekih-Romdhane teaches a method, comprising:
receiving, from a host device at a memory device comprising a memory array, a command for an operation by the memory device (“At step 206, one or more second commands may be received by the command decoder 102.”, paragraph 0025);
determining a validity of the command by comparing the command to a set of valid commands (“At step 208, the command decoder may examine the history of the received one or more first commands. For example, signal indicating the history of the received one or more first commands may be issued by the command history circuitry 
a time window associated with receiving the quantity of commands determined to be invalid (“For example, in some cases, if a read command is received by the memory device 100, it may be illegal to issue subsequent read commands to the memory device 100 within a set number of clock cycles (e.g., during the subsequent clock cycle, or during the subsequent two clock cycles).”, paragraph 0023).
Fekih-Romdhane fails to teach changing a value at a register based at least in part on the determining, the value corresponding to a quantity of commands determined to be invalid and a time window associated with receiving the quantity of commands; and
transmitting, to the host device, an indication of the validity of the command based at least in part on changing the value at the register.
Fandrich teaches changing a value at a register based at least in part on the determining, the value corresponding to a quantity of commands determined to be invalid and a time window associated with receiving the quantity of commands (“If an invalid command is received in the ERASE SETUP state, … The write state machine 9 sets an error bit in the status register 29.”, Col. 10, lines 31-40); and
transmitting, to the host device, an indication of the validity of the command based at least in part on changing the value at the register (“The CLEAR STATUS 
in order to allow a user to determine its status (Col. 5, lines 39-46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich to include changing a value at a register based at least in part on the determining, the value corresponding to a quantity of commands determined to be invalid and a time window associated with receiving the quantity of commands; and
transmitting, to the host device, an indication of the validity of the command based at least in part on changing the value at the register
in order to allow a user to determine its status (id.).
In regards to claim 12, Fandrich further teaches transmitting the indication based at least in part on the quantity of commands determined to be invalid satisfying a threshold (“If an invalid command is received in the ERASE SETUP state, … The write state machine 9 sets an error bit in the status register 29.”, Col. 10, lines 31-40; the threshold being at least one command).
In regards to claim 14, Fekih-Romdhane teaches a method, comprising:
receiving, at a memory device comprising a memory die, a plurality of commands from a host device (“At step 206, one or more second commands may be received by the command decoder 102.”, paragraph 0025);
determining whether each command of the plurality of commands is included in a set of defined commands for a memory array of the memory die (“At step 208, the command decoder may examine the history of the received one or more first 
decoding a first command of the plurality of commands for execution on the memory array of the memory die based at least in part on determining that the first command is included in the set of defined commands (“If the determination is made that the one or more second commands are not illegal commands, then the command decoder 102 may decode and issue the received one or more second commands (e.g., as decoded one or more second commands) at step 212.”, paragraph 0027); and
blocking the second command of the plurality of commands from being decoded into an instruction and an address by a memory controller of the memory die based at least in part on determining that the second command is absent from the set of defined commands (“If however, the determination is made that the one or more second commands are illegal commands, then the command decoder 102 may be prevented from issuing the decoded one or more second commands at step 214.”, paragraph 0028; “Thus, when the read block signal or write block signal is detected by the read command detect circuitry 402 or the write command detect circuitry 404, respectively, a received read command or a received write command may not be decoded, respectively (e.g., the read command signal may not be asserted or the write command signal may not be asserted).”, paragraph 0059).
Fekih-Romdhane fails to teach setting a mode register to a value based at least in part on determining that a second command of the plurality of commands is absent from the set of defined commands.  Fandrich teaches setting a mode register to a value based at least in part on determining that a second command of the plurality of commands is absent from the set of defined commands (“If an invalid command is received in the ERASE SETUP state, … The write state machine 9 sets an error bit in the status register 29.”, Col. 10, lines 31-40) in order to allow a user to determine its status (Col. 5, lines 39-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich to include setting a mode register to a value based at least in part on determining that a second command of the plurality of commands is absent from the set of defined commands in order to allow a user to determine its status (id.).
In regards to claim 20, Fekih-Romdhane further teaches storing the set of defined commands at the memory device (“In one embodiment of the invention, the illegal command detect circuitry 122 may be additional logic (e.g., transistors, gates, or other circuitry) added to the command decoder 102 to receive signals (e.g., from the command history circuitry 116) indicating the history of previously received commands.”, paragraph 0049).
In regards to claim 22, Fekih-Romdhane teaches claim 21.  Fekih-Romdhane fails to teach receiving, from the memory device, an indication that the memory device has switched from a first mode of operation to a second mode of operation based at least in part on the command.  Fandrich teaches receiving, from the memory device, an indication that the memory device has switched from a first mode of operation to a id.).
In regards to claim 23, Fandrich further teaches transmitting, to the memory device while the memory device is operating in the second mode, a command sequence for resetting the memory device to the first mode (“The write state machine 9 sets an error bit in the status register 29. Until this is done, the write state machine 9 sends back a !WDREADY signal, and the operation stays in the ERASE BOTCHED state. When the command error indication has been stored in the status register 29, the write state machine 9 returns a WDREADY signal, and the operation awaits the next command.”, Col. 10, lines 38-45; See also figure 4).

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fekih-Romdhane (US 2007/0245036) in view of Fandrich et al. (US 5,463,757) and Borkenhagen et al. (US 2006/0075282).
In regards to claim 4, Fekih-Romdhane in view of Fandrich teaches claim 2.  Fekih-Romdhane in view of Fandrich fails to teach operating at least one bank of the id.).
In regards to claim 5, Fekih-Romdhane in view of Fandrich teaches claim 2.  Fekih-Romdhane in view of Fandrich fails to teach restricting execution for at least one command of the set of valid commands based at least in part on switching to the second mode of operation.  Borkenhagen teaches restricting execution for at least one command of the set of valid commands based at least in part on switching to the second mode of operation (“Embodiments discussed hereinafter utilize dynamically reconfigurable functional interconnects in the electrical interface for a memory device or in a memory subsystem that are capable of operating in multiple modes, one of which being a functional mode whereby normal control, data and/or address information may be communicated over the interconnects, and another of which being a diagnostic mode id.).
In regards to claim 9, Fekih-Romdhane in view of Fandrich teaches claim 1.  Fekih-Romdhane in view of Fandrich fails to teach receiving, from the host device, a signal indicating the set of valid commands.  Borkenhagen teaches receiving, from the host device, a signal indicating the set of valid commands (“For example, it may be desirable to support specific commands (e.g., JTAG commands) to disable a diagnostic interface. It may also be desirable to disable such an interface in response to expiration of a timer, detection of inactivity over the interface, detection of activity over a functional interface (e.g., the starting of clocks), etc.”, paragraph 0044) in order to support a diagnostic interface without additional cost (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich and Borkenhagen to include id.).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fekih-Romdhane (US 2007/0245036) in view of Fandrich et al. (US 5,463,757) and Harrison et al. (US 4,860,194).
In regards to claim 7, Fekih-Romdhane in view of Fandrich teaches claim 1.  Fekih-Romdhane in view of Fandrich fails to teach transmitting, to the host device, an indication that the command is absent from the set of valid commands.  Harrison teaches transmitting, to the host device, an indication that the command is absent from the set of valid commands (“In the event that the command received does not correspond to any of the valid commands listed in the lookup table, an invalid command error message is returned to the host.”, Col. 31, lines 60-64) in order to “learn what type of error occurred” (Col. 32, lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich and Harrison to include transmitting, to the host device, an indication that the command is absent from the set of valid commands in order to “learn what type of error occurred” (id.).
In regards to claim 19, Fekih-Romdhane further teaches storing one or more commands of the plurality of commands based at least in part on determining that the one or more commands are absent from the set of defined commands (“If the bank address for a received read command and the status of the bank being accessed indicates that the accessed bank is closed, then the read command signal may not be 
Fekih-Romdhane in view of Fandrich fails to teach transmitting, to the host device, an indication of the one or more commands.  Harrison teaches transmitting, to the host device, an indication of the one or more commands (“In the event that the command received does not correspond to any of the valid commands listed in the lookup table, an invalid command error message is returned to the host.”, Col. 31, lines 60-64) in order to “learn what type of error occurred” (Col. 32, lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich and Harrison to include transmitting, to the host device, an indication of the one or more commands in order to “learn what type of error occurred” (id.).

Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fekih-Romdhane (US 2007/0245036) in view of Fandrich et al. (US 5,463,757) and Sato et al. (US 2002/0064079).
In regards to claim 13, Fekih-Romdhane in view of Fandrich teaches claim 12.  Fekih-Romdhane in view of Fandrich fails to teach receiving a signal indicating the threshold from the host device.  Sato teaches receiving a signal indicating the threshold from the host device (“When every one of the N number of the address codes acquired in response to the first command to the Nth command match, the DRAM 10 determines that the address code is valid and sets the modes. The mode may also be set if id.).
In regards to claim 15, Fekih-Romdhane in view of Fandrich teaches claim 14.  Fekih-Romdhane in view of Fandrich fails to teach determining a quantity of commands of the plurality of commands that are absent from the set of defined commands; and
comparing the quantity to a threshold.
Sato teaches determining a quantity of commands of the plurality of commands that are absent from the set of defined commands (“Accordingly, the entry control circuit 13 generates the first address enable signal proaddz and the first entry signal proentz when the first program mode signal Pro is provided consecutively for the predetermined number of times (i.e., when the command decoder 11 consecutively receives an illegal command for the predetermined number of times).”, paragraph 0072); and
comparing the quantity to a threshold (“Accordingly, the entry control circuit 13 generates the first address enable signal proaddz and the first entry signal proentz when the first program mode signal Pro is provided consecutively for the predetermined number of times (i.e., when the command decoder 11 consecutively receives an illegal command for the predetermined number of times).”, paragraph 0072)
which “prevents erroneous entry to a program mode due to noise or the like” (paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Fandrich and Sato to include determining a quantity of commands of the plurality of commands that are absent from the set of defined commands; and
comparing the quantity to a threshold
which “prevents erroneous entry to a program mode due to noise or the like” (id.).
In regards to claim 16, Sato further teaches switching from a first mode of operation of the memory device to a second mode of operation of the memory device based at least in part on determining that the quantity satisfies the threshold (“Accordingly, the entry control circuit 13 generates the first address enable signal proaddz and the first entry signal proentz when the first program mode signal Pro is provided consecutively for the predetermined number of times (i.e., when the command decoder 11 consecutively receives an illegal command for the predetermined number of times).”, paragraph 0072).  Fekih-Romdhane further teaches determining a time window associated with receiving the quantity of commands (“For example, in some cases, if a read command is received by the memory device 100, it may be illegal to issue subsequent read commands to the memory device 100 within a set number of clock cycles (e.g., during the subsequent clock cycle, or during the subsequent two clock cycles).”, paragraph 0023).
In regards to claim 17, Sato further teaches transmitting, to the host device, an indication that the quantity satisfies the 3threshold (“The DRAM functions in a normal 
In regards to claim 18, Sato further teaches receiving, from the host device, a signal indicating the threshold (“When every one of the N number of the address codes acquired in response to the first command to the Nth command match, the DRAM 10 determines that the address code is valid and sets the modes. The mode may also be set if matching is confirmed for an N-1 number of times of command C11. Further, the number of times for acquiring the address code may be changed as required (e.g., one time).”, paragraph 0119).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fekih-Romdhane (US 2007/0245036) in view of Jayasena et al. (US 2014/0181453).
In regards to claim 24, Fekih-Romdhane teaches claim 21.  Fekih-Romdhane fails to teach transmitting, to the memory device, a command sequence that includes the second command, the command sequence for adding the command to the set of valid commands.  Jayasena teaches transmitting, to the memory device, a command sequence that includes the second command, the command sequence for adding the command to the set of valid commands (“Another example of a complex command of a second command type can include user generated commands, according to an embodiment. User-generated commands include a pointer to a user-defined software routine and one or more operands.”, paragraph 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Jayasena to include transmitting, to the memory device, .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fekih-Romdhane (US 2007/0245036) in view of Jung et al. (US 2019/0121720).
In regards to claim 25, Fekih-Romdhane teaches claim 21.  Fekih-Romdhane fails to teach transmitting, to the memory device, a request for a representation of the command as received by the memory device; and
receiving, from the memory device, an indication of the representation of the command.
Jung teaches transmitting, to the memory device, a request for a representation of the command as received by the memory device (“In operation S134, the debugging support circuit 110 receives the debugging information request DIR.”, paragraph 0093; “The debugging information register 113 may accumulate and store the data signal DQ stored in the signal storage circuit 111. The accumulated data signal may include the command CMD, the address ADDR, and the data ‘DATA’.”, paragraph 0075); and
receiving, from the memory device, an indication of the representation of the command (“The debugging information register 113 may output the accumulated data signal as the first debugging information DBI[1].”, paragraph 0075)
for “detecting a failure cause of a storage device associated with the nonvolatile memory device” (paragraph 0145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fekih-Romdhane with Jung to include transmitting, to the memory device, a request for a representation of the command as received by the memory device; and
receiving, from the memory device, an indication of the representation of the command
for “detecting a failure cause of a storage device associated with the nonvolatile memory device” (id.).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The other art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2021/0312961) teaches a related invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        22 February 2022